

SECURITIES PURCHASE AGREEMENT


This Agreement dated as of October 2, 2007 is entered into by and between
Myotech, LLC, a New York limited liability company (the “Company”) and Biophan
Technologies, Inc., a Nevada corporation (the “Purchaser”).




WHEREAS, the Purchaser currently owns 5,408,194 Class A Units of the Company
(the “Class A Units”) in accordance with that certain Amended and Restated
Operating Agreement of the Company, effective as of December, 2005 (the
“Operating Agreement”) and pursuant to a Securities Purchase Agreement effective
as of December, 2005 (the “Original Purchase Agreement”); and


WHEREAS, the Purchaser desires to increase its ownership interest in the Company
by receiving and purchasing additional Class A Units, and the Company desires to
issue and sell additional Class A Units to the Purchaser pursuant to, and in
accordance with, this Agreement; and


WHEREAS, in connection with the execution and delivery of this agreement the
Purchaser and the Company wish to further amend and restate the Operating
Agreement (as so amended and restated, the “Amended Operating Agreement”).


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, the parties hereto agree as follows:
 
1.  Sale of Units.
 
1.1  Initial Sale of Units. The Company hereby agrees to sell and issue to the
Purchaser on the Initial Closing Date and the Purchaser hereby unconditionally
agrees to purchase from the Company on the Initial Closing Date an aggregate of
5,000,000 Class A Units (the “Initial Closing”) in exchange for prior
consideration provided by the Purchaser to the Company.


1.2  Second Sale of Units. 


(a) Subject to the terms and conditions of this Agreement, the Company hereby
agrees to sell and issue to the Purchaser and the Purchaser hereby
unconditionally agrees to purchase for cash, an aggregate of 4,316,547 Class A
Units for an aggregate purchase price equal to $1,200,000 (the “Second Purchase
Price”). The Purchaser shall pay the Company (a) $100,000 of the Second Purchase
Price upon execution of this Agreement, (b) $100,000 of the Second Purchase
Price on or before October 12, 2007, and (c) the remaining $1,000,000 of the
Second Purchase Price, subject to adjustment in accordance with Section 1.2(b),
on or before the earlier of: (i) November 1, 2007, or (ii) the date that is five
days after the closing of the transactions contemplated by that certain
Intellectual Property Assignment Agreement, dated August 6, 2007, by and between
the Purchaser and Medtronic, Inc. Payments of the Second Purchase Price shall be
made by wire transfer of immediately available funds to an account designated by
the Company. Promptly following receipt by the Company of the total Second
Purchase Price payments, but in no event later than three (3) business days
after such receipt, the Company shall deliver to Purchaser a certificate
representing the applicable number of Class A Units based upon a purchase price
per unit equal to $0.2780 (the “Second Closing”).
 

--------------------------------------------------------------------------------


 
(b) The Purchaser will assume and will indemnify the Company from and against
the accounts payables of the Company, listed on Schedule 1.2(b) to this
Agreement The dollar amount of the obligations assumed by the Purchase in
accordance with this Section 1.2(b) shall be deducted from the final payment
with respect to the Second Purchase Price pursuant to Section 1.2(a). All
accounts payable designated as critical shall be paid or otherwise satisfied
within ten business days of the date that the final payment with respect to the
Second Purchase Price is due and the remaining accounts payable shall be paid or
otherwise satisfied within 30 business days of the date that the final payment
with respect to the Second Purchase Price is due.


(c) Except for the payment of existing accounts payables of the Company,
pursuant to Section 1.2(b), the proceeds to the Company of the Second Purchase
Price will be used for product development and other general corporate purposes.


1.3  Third Sale of Units. 


(a) Subject to the terms and conditions of this Agreement, the Company hereby
agrees that, upon completion of the Third Closing Obligations (as defined below)
the Company agrees to sell and issue to the Purchaser and the Purchaser hereby
unconditionally agrees to purchase for cash, an aggregate of 6,180,000 Class A
Units for an aggregate purchase price equal to $2,000,000 (the “Third Purchase
Price”). Within ten (10) days following receipt of notice from the Company of
completion by the Company of the Third Closing Obligations, the Company shall
sell and issue to the Purchaser 6,180,000 Class A Units and the Purchaser shall
pay the Company $200,000 of the Third Purchase Price and make an additional nine
payments of $200,000 on each monthly anniversary thereafter. Promptly following
receipt by the Company of the aggregate Third Purchase Price payments, but in no
event later than three (3) business days after such receipt, the Company shall
deliver to Purchaser a certificate representing the applicable number of Class A
Units based upon a purchase price per unit equal to $0.3236 (the “Third
Closing”).
 
(b)  The “Third Closing Obligations” mean that the Company shall have developed
(i) a detailed product development plan, and (ii) a detailed monthly budget,
which plan and budget shall set forth appropriate quarterly milestones.
Notwithstanding any provision herein to the contrary, the Purchaser shall have
the right to waive the Third Closing Obligations and call the Third Closing.


1.4  Future Offerings.


(a) The Company hereby agrees that it will not conduct any equity financing
(“Future Offerings”) unless it shall have first delivered to the Purchaser, at
least twenty (20) business days prior to the closing of such Future Offering,
written notice describing the proposed Future Offering, including the terms and
conditions thereof and providing the Purchaser an option during the fifteen (15)
day period following delivery of such notice to purchase that number of the
securities being offered in the Future Offering that the primary purchaser of
such securities has agreed to permit the Purchaser to purchase, on the same
terms as contemplated by such Future Offering. In the event the terms and
conditions of a proposed Future Offering are amended in any material respect
after delivery of the notice to the Purchaser concerning the proposed Future
Offering, the Company shall deliver a new notice to the Purchaser describing the
amended terms and conditions of the proposed Future Offering and the Purchaser
thereafter shall have an option during the fifteen (15) day period following
delivery of such new notice to purchase the number of the securities being
offered that the primary purchaser of such securities has agreed to permit the
Purchaser to purchase, on the same terms as contemplated by such proposed Future
Offering, as amended. The foregoing sentence shall apply to successive material
amendments to the terms and conditions of any proposed Future Offering. 
 
2

--------------------------------------------------------------------------------


 
(b) If the Company, at any time within a 12-month period following the Third
Closing Date agrees to (and thereafter closes upon) any financing based upon a
Class A Unit per unit purchase price lower than $0.3236, but higher than
$0.2780, then the number of Class A Units issued in connection with the Third
Closing shall be increased to such number that the effective purchase price for
such Units is the same as the purchase price for the Class A Units issued in
such subsequent financing.. Such adjustment shall be made whenever during such
12 month period Class A Units are issued for such lower price in accordance with
such agreements. The Company shall notify the Purchaser in writing, no later
than one (1) business day following the issuance of any Class A Units subject to
this Section, indicating therein the applicable issuance price and other pricing
terms. No adjustment under this Section shall be made as a result of issuances
of securities in connection with any option plan that has been approved by the
Board of Directors of the Company prior to the date of the Securities Purchase
Agreement, pursuant to which the Company’s securities may be issued to any
employee, consultant, officer or director for services provided to the Company.


(c) If the Company, at any time within a 12-month period following the Third
Closing Date agrees to (and thereafter closes upon) any financing based upon a
Class A Unit per unit purchase price lower than $0.2780, then the number of
Class A Units issued in connection with the Second Closing and the Third Closing
shall be increased to such number that the effective purchase price for the
Units issued to Purchaser is the same as the purchase price for the Class A
Units issued in such subsequent financing.. Such adjustment shall be made
whenever during such 12 month period Class A Units are issued for such lower
price in accordance with such agreements. The Company shall notify the Purchaser
in writing, no later than one (1) business day following the issuance of any
Class A Units subject to this Section, indicating therein the applicable
issuance price, and other pricing terms. No adjustment under this Section shall
be made as a result of issuances of securities in connection with (i) any option
plan that has been approved by the Board of Directors of the Company, pursuant
to which the Company’s securities may be issued to any employee, consultant,
officer or director for services provided to the Company, or (ii) the exercise
of any options or warrants issued by the Company prior to the Third Closing
Date.
 
3

--------------------------------------------------------------------------------


 
2.  Closings.
 
2.1  The Initial Closing. Subject to the terms and conditions of this Agreement,
the Initial Closing of the sale and purchase of the Class A Units under this
Agreement shall take place at the offices of Sichenzia Ross Friedman Ference
LLP, 61 Broadway, New York, New York 10006, simultaneously with the execution
and delivery hereof or such other time and place as mutually agreed between the
Company and the Purchaser (the “Initial Closing Date”). The conditions to the
execution of this Agreement and/or the Initial Closing are as follows:
 
(a)  On or before the Initial Closing Date, the Company, along with the holders
of its outstanding Class A Units, as members of the Company, shall execute and
deliver the Second Amended and Restated Operating Agreement to the Purchaser, in
the form attached hereto as Exhibit A (the “Amended & Restated Operating
Agreement”);
 
(b)  On or before the Initial Closing Date, the Company shall deliver to the
Purchaser certificates or other reasonably satisfactory confirmation, as of the
most recent practicable dates as to the corporate good standing of the Company
issued by the Secretary of State of the State of New York;
 
(c)  On or before the Initial Closing Date, the Company shall deliver to the
Purchaser the Articles of Organization of the Company, as amended and in effect
as of the Initial Closing Date, which, if it is reasonably practicable to do so,
shall be certified by the Secretary of State of the State of New York;
 
(d)  Upon the execution of this Agreement, the Company shall deliver to the
Purchaser a Certificate of the Secretary of the Company attesting as to (A) the
signatures and titles of the officers of the Company executing this Agreement or
any of the other agreements to be executed and delivered by the Company at the
Initial Closing, and (B) resolutions of the Board of Directors and those members
of the Company whose authorization and approval is required under the Operating
Agreement, authorizing and approving all matters in connection with this
Agreement and the transactions contemplated hereby;
 
(e)  Upon the execution of this Agreement, the Company shall deliver to the
Purchaser a Certificate, executed by an officer and/or managing member of the
Company and dated as of the Initial Closing representing that (i) each
representation and warranty of the Company contained in Section 3 shall be true
and complete on and as of the date of the Initial Closing with the same effect
as though such representation and warranty had been made on and as of that date
(for purposes of clarity, the Purchaser shall not be required to consummate the
purchase of the Class A Units at the Initial Closing if there is a material
adverse change to any representation or warranty on the date of the Initial
Closing), (ii) all consents and approvals required to be obtained by the Company
have been obtained, and (iii) all closing conditions required to be performed by
the Company have been performed as of the Initial Closing;
 
4

--------------------------------------------------------------------------------


 
(f)  Within one business day following the Initial Closing Date, the Company
shall deliver to the Purchaser a certificate representing 5,000,000 Class A
Units.
 
(g)  Upon the execution of this Agreement, the Purchaser shall deliver to the
Company a Certificate of the Secretary of the Purchaser attesting as to (A) the
signatures and titles of the officers of the Purchaser executing this Agreement
or any of the other agreements to be executed and delivered by the Purchaser at
the Initial Closing, and (B) resolutions of the Board of Directors of the
Purchaser whose authorization and approval is required under its certificate of
incorporation, bylaws and other documents and agreements to which it is a party
or by which it is bound authorizing and approving all matters in connection with
this Agreement and the transactions contemplated hereby;


2.2  The Second Closing. Subject to the terms and conditions of this Agreement,
the Second Closing of the sale and purchase of the Class A Units under this
Agreement shall take place at the offices of Sichenzia Ross Friedman Ference
LLP, 61 Broadway, New York, New York 10006, upon payment of the aggregate Second
Purchase Price or such other time and place as mutually agreed between the
Company and the Purchaser (the “Second Closing Date”). The Company shall revise
and update the deliverables set forth in Sections 2.1(b), 2.1(c), 2.1(d) and
2.1(e) for the Second Closing and the Purchaser shall revise and update the
deliverables set forth in Section 2.1(g) for the Second Closing.
 
2.3  The Third Closing. Subject to the terms and conditions of this Agreement,
the Third Closing of the sale and purchase of the Class A Units under this
Agreement shall take place at the offices of Sichenzia Ross Friedman Ference
LLP, 61 Broadway, New York, New York 10006, upon payment of the aggregate Third
Purchase Price or such other time and place as mutually agreed between the
Company and the Purchaser (the “Third Closing Date”). The Company shall revise
and update the deliverables set forth in Sections 2.1(b), 2.1(c), 2.1(d) and
2.1(e) for the Second Closing and the Purchaser shall revise and update the
deliverables set forth in Section 2.1(g) for the Third Closing.
 
2.4  Purchaser's Failure to Fund.
 
(a)  In the event the Purchaser fails to remit funds in accordance with the
requirements herein with respect to the Second Closing, then the Purchaser shall
return to the Company all of the Units that have been issued to it pursuant to
Sections 1.1 and 1.2 of this Agreement, which Units shall be deemed to have been
cancelled.
 
5

--------------------------------------------------------------------------------


 
(b)  In the event the Purchaser fails to remit funds in accordance with the
requirements herein with respect to the Second Closing or the Third Closing
after a three day grace period (a "Funding Default"), then the Company shall
have the right, at its option (which may be exercised by the members of the
Company’s Board of Directors who are appointed by the Non-Biophan Founders (as
defined in the Amended Operating Agreement)), to buy back up to that number of
Class A Units determined by multiplying (i) 3,768,488 by (ii) the Repurchase
Factor (as defined below), for the consideration set forth in Section 2.4(e)
below (the "Repurchase Units"). The Repurchase Factor shall be based upon the
following formula:


X = 
A
 
B

 
Where:                   X = the Repurchase Factor;


A = $12,000,000 minus the aggregate dollar amount that the Purchaser actually
paid to the Company in connection with any past, current or future purchase of
Class A Units; and


B = $12,000,000.


    (c)  The purchase price for the Repurchase Units shall be based upon the
following formula:
 
For each Class A Unit to be repurchased by the Company, the Company shall
transfer to the Purchaser 1.306 ($2.7434 divided by $2.10) shares of common
stock of the Purchaser held by the Company.
 
(d) In addition to the Company’s right to buy back Class A Units from the
Purchaser in accordance with Section 2.4(a), in the event of a Funding Default,
notwithstanding anything contained in Section 3.21 or the Amended Operating
Agreement to the contrary, the members of the Board of Directors of the Company
shall be replaced by those individuals that were members of the Board of
Directors prior to the execution and delivery of the Amended Restated Operating
Agreement and shall thereafter be appointed as provided in the Operating
Agreement, and the Amended Operating Agreement shall be further amended to so
provide.
 
3.  Representations of the Company. Except as disclosed by the Company in the
Schedules hereto which will be provided by the Company to the Purchaser on or
prior to the Initial Closing and at each subsequent Closing, the Company hereby
represents and warrants to the Purchaser as set forth in this Section 3. The
Schedules shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 3, and the
disclosures in any section or subsection shall qualify only the corresponding
section or subsection of this Section 3, unless otherwise specified.
 
6

--------------------------------------------------------------------------------


 
3.1  Organization and Standing. The Company is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
New York and has full limited liability power and authority to conduct its
business as presently conducted and as proposed to be conducted by it and to
enter into and perform this Agreement. The Company has furnished to the
Purchaser complete and accurate copies of its Articles of Organization and
Operating Agreement, each as amended to date and presently in effect. The
Company has at all times complied in all material respects with all provisions
of its Articles of Organization and Operating Agreement and is not in default
under, or in violation of, any such provision.
 
3.2  Subsidiaries, Etc. The Company has no subsidiaries and does not own or
control, directly or indirectly, any shares of capital stock of any other
corporation or any interest in any partnership, limited liability company, joint
venture or other non-corporate business enterprise.
 
3.3  Capitalization.
 
(a)  The issued and outstanding units of the Company (immediately prior to the
Initial Closing) consists of (i) 11,285,015 Class A Units, and (ii) 1,043,898
Class B Units.
 
(b)  Schedule 3.3(b) includes a complete and accurate list, as of the date of
the Initial Closing, of the holders of units of the Company, showing the number
of units, and the class or series of such units, held by each member and (for
units other than Class A Units) the number of Class A Units (if any) into which
such units are convertible, both immediately prior to and immediately following
the Initial Closing. Schedule 3.3(b) also indicates that all outstanding Class A
Units that constitute restricted units or that are otherwise subject to a
repurchase or redemption right, indicating the name of the applicable member,
the vesting schedule (including any acceleration provisions with respect
thereto), and the repurchase price payable by the Company. All of the issued and
outstanding units of the Company have been duly authorized and validly issued
and are fully paid and nonassessable. All of the issued and outstanding units of
the Company have been offered, issued and sold by the Company in compliance with
all applicable federal and state securities laws.
 
(c)  As of the date hereof, except as set forth on Schedule 3.3(c), the Company
has no, and, as of the date of the Initial Closing the Company will not have
any: (i) unit option plans or other unit or equity-related plans of the Company
(the "Company Unit Plans"), (ii) outstanding options, warrants, subscription
rights, convertible securities or other rights to purchase Units ("Company Unit
Options") (other than those Class A Units that Purchaser may become entitled to
purchase pursuant to the Original Purchase Agreement.(iii) obligation
(contingent or otherwise) to purchase, redeem or otherwise acquire any of its
units or any interest therein or to pay any dividend or to make any other
distribution in respect thereof (other than distributions for the payment of
taxes, if any), and (iv) outstanding or authorized unit appreciation, phantom
unit or similar rights with respect to the Company.
 
(d)  Except for the Operating Agreement, there is no agreement, written or oral,
between the Company and any holders of its securities, or, to the Knowledge of
the Company, among any holder of its securities, relating to the sale or
transfer (including without limitation agreements relating to rights of first
refusal, co-sale rights or "drag-along" rights), registration under the
Securities Act of 1933, as amended (the "Securities Act"), or voting, of the
units of the Company.
 
7

--------------------------------------------------------------------------------


 
3.4  Issuance of Units. The issuance, sale and delivery of the Class A Units in
accordance with this Agreement have been, or will be on or prior to the Initial
Closing, duly authorized by all necessary limited liability company action on
the part of the Company, and all such units have been duly reserved for
issuance. The Class A Units when so issued, sold and delivered against payment
therefor in accordance with the provisions of this Agreement will be duly and
validly issued, and free of restrictions on transfer other than restrictions
imposed or created under this Agreement, the Amended Operating Agreement, by
applicable law, or by the Purchaser.
 
3.5  Authority for Agreement; No Conflict. The execution, delivery and
performance by the Company of this Agreement and the Amended Operating
Agreement, and the consummation by the Company of the transactions contemplated
hereby and thereby, have been duly authorized by all necessary limited liability
company action. This Agreement has been, and the Amended Operating Agreement
when executed at the Initial Closing will be, duly executed and delivered by the
Company and constitute valid and binding obligations of the Company enforceable
in accordance with their respective terms, except as may be limited by
bankruptcy or other equitable principles. The execution and delivery of this
Agreement and the Amended Operating Agreement, the consummation of the
transactions contemplated hereby and thereby and the compliance with their
respective provisions by the Company will not (a) conflict with or violate any
provision of the Articles of Organization or Operating Agreement of the Company,
(b) require on the part of the Company any filing with, or any permit, order,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (other than such filings as may be necessary to comply with
applicable federal and state securities laws) (each of the foregoing is
hereafter referred to as a "Governmental Entity"), (c) conflict with, result in
a breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, Security Interest (as defined below) or other
arrangement to which the Company is a party or by which the Company is bound or
to which its assets are subject, (d) result in the imposition of any Security
Interest upon any assets of the Company or (e) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Company or any
of its properties or assets. For purposes of this Agreement, "Security Interest"
means any mortgage, pledge, security interest, encumbrance, charge or other lien
(whether arising by contract or by operation of law).
 
3.6  Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity is required on the part of the Company in connection with
the offer, issuance, sale and delivery of the Units or the other transactions to
be consummated at the Initial Closing, as contemplated by this Agreement and the
Amended Operating Agreement, except such filings as shall have been made prior
to and shall be effective on and as of the Initial Closing and such filings
required to be made after the Initial Closing under applicable federal and state
securities laws. Based on the representations made by the Purchaser in Section 4
of this Agreement, the offer and sale of the Class A Units to the Purchaser will
be in compliance with applicable federal and state securities laws.
 
8

--------------------------------------------------------------------------------


 
3.7  Litigation. There is no action, suit or proceeding, or governmental inquiry
or investigation, pending, or, to the best of the Company's knowledge,
threatened, against the Company or any of the members, which questions the
validity of this Agreement, the Amended Operating Agreement or the right of the
Company or any of the members to enter into any such agreements, or which might
result, either individually or in the aggregate, in a material adverse effect on
the business, assets or financial condition of the Company taken as a whole (a
"Company Material Adverse Effect"). There is no litigation pending, or, to the
best of the Company's knowledge, threatened, against the Company, or, to the
Company's knowledge, any of the members, or any of its employees by reason of
the past employment relationships of any of the members or employees, the
proposed activities of the Company, or negotiations by the Company with possible
investors in the Company. The Company is not subject to any outstanding
judgment, order or decree. For purposes of this Agreement, the terms
"knowledge", "to the best of the Company's knowledge" and similar terms shall
mean, with respect to the Company, the actual present awareness of George L.
Anstadt, George W. Anstadt, Mark P. Anstadt, Jeffrey L. Helfer, Stuart G.
MacDonald, Michael Weiner and Robert Wood, without independent investigation or
inquiry and, with respect to any person, the actual present awareness of that
person without independent investigation or inquiry.
 
3.8  Financial Statements. The Company has furnished to the Purchaser a complete
and accurate copy of (a) the federal Form 1065 - U.S. Return of Partnership
Income of the Company for the year 2006, (b) the reviewed financial statements
of the Company as of and for the year ended December 31, 2006 as prepared by
Eldredge, Fox, & Porretti, LLP, on the income tax basis of accounting, and (c)
interim financial statements as of and for the eight months ended August 31,
2007 (the "Interim Statements") prepared on the income tax basis of accounting
by the Company (collectively, the "Financial Statements").
 
3.9  Absence of Undisclosed Liabilities. The Company does not know of any
liability (whether absolute or contingent), except for
 
(a)  liabilities shown on the balance sheet of the Company (the "Balance Sheet")
included in the Interim Statements (the "Balance Sheet Date"),
 
(b)  liabilities which have arisen since the Balance Sheet Date in the ordinary
course of business and which are similar in nature and amount to the liabilities
which arose during the comparable period of time in the immediately preceding
fiscal period and (c) contractual and other liabilities incurred in the ordinary
course of business which are not required by GAAP to be reflected on a balance
sheet.
 
3.10  Absence of Changes. Since the Balance Sheet Date, there has been no
material adverse change in the business, financial condition, or results of
operations of the Company, other than changes occurring in the ordinary course
of business consistent with prior periods.
 
3.11  Taxes.
 
(a)  All Tax Returns required to have been filed by or with respect to the
Company have been duly filed.
 
(b)  Since its organization, the Company has all times been treated as a
partnership for U.S. federal income tax purposes. The Company is not and has
never been a publicly traded partnership within the meaning of Section 7704 of
the Code. No election has been made for the Company to be taxed as a corporation
for U.S. federal income tax purposes.
 
9

--------------------------------------------------------------------------------


 
(c)  The Company is not a party to any current agreement extending the time
within which to file any Tax Return. No claim has ever been made by any taxing
authority in a jurisdiction in which the Company does not file Tax Returns that
the Company is or may be subject to taxation by that jurisdiction.
 
(d)  The Company has withheld and paid all Taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, creditor,
independent contractor or other third party. The Company is not a party to any
agreement, plan, contract or arrangement that would result, individually or in
the aggregate, in the payment of any "excess parachute payments" within the
meaning of Section 280G of the Code. The Company has not agreed to and is not
required to make by reason of a change in accounting method or otherwise, or
could be required to make by reason of a proposed or threatened change in
accounting method or otherwise, any adjustment under Section 481(a) of the Code.
 
(e)  No issues have been raised in any examination by any taxing authority with
respect to the Company which, by application of similar principles, reasonably
could be expected to result in a proposed deficiency for any other period not so
examined. No Tax Returns of the Company currently are the subject of audit or,
pursuant to notification of a pending audit or otherwise, are expected to be
audited.
 
(f)  The Company has not waived any statute of limitations in respect of Taxes
or agreed to any extension of time with respect to any Tax assessment or
deficiency. The Company has not received any written ruling of a Taxing
Authority related to Taxes or entered into any written and legally binding
agreement with a Taxing Authority relating to Taxes. The Company is not a party
to any Tax allocation or sharing agreement.
 
(g)  None of the assets of the Company constitute tax-exempt bond financed
property or tax-exempt use property, within the meaning of Section 168 of the
Code. The Company is not a party to any "safe harbor lease" that is subject to
the provisions of Section 168(f)(8) of the Internal Revenue Code as in effect
prior to the Tax Reform Act of 1986, or to any "long-term contract" within the
meaning of Section 460 of the Code. The Company has not participated in a
"reportable transaction" within the meaning of Treasury Regulations Section
1.6011-4(b) or a "potentially abusive tax shelter" within the meaning of Section
6112(b) of the Code.
 
10

--------------------------------------------------------------------------------


 
(h)  For purposes of this Agreement, the following terms shall have the
following meanings:
 
(i)  "Code" means the Internal Revenue Code of 1986, as amended.
 
(ii)  "Taxes" means (A) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, escheat, abandoned property, property, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation, property and estimated taxes, customs
duties, fees, assessments and charges of any kind whatsoever and (B) all
interest, penalties, fines, additions to tax or additional amounts imposed by
any taxing authority in connection with any item described in clause (A).
 
(iii)  "Tax Returns" means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
3.12  Property and Assets. The Company has good title to, or a valid leasehold
interest in, all of its material properties and assets, including all properties
and assets reflected in the Balance Sheet, except those disposed of since the
date thereof in the ordinary course of business, and none of such properties or
assets is subject to any Security Interest other than those identified in the
Balance Sheet or in Schedule 3.12.
 
3.13  Intellectual Property.
 
(a)  Schedule 3.13(a) lists (i) each patent, patent application, copyright
registration or application therefor, mask work registration or application
therefor, and trademark, service mark and domain name registration or
application therefor owned by or licensed to the Company and (ii) each Customer
Deliverable (as defined below) of the Company.
 
(b)  The Company owns or has the right to use all Intellectual Property (as
defined below) necessary (i) to develop, use, manufacture, market and distribute
the Customer Deliverables and (ii) to operate the Internal Systems (as defined
below). The Company has taken all reasonable measures to protect the proprietary
nature of each item of Company Intellectual Property (as defined below), and to
maintain in confidence all trade secrets and confidential information, that it
owns or uses. No other person or entity has any rights to any of the Company
Intellectual Property owned by the Company (except pursuant to agreements or
licenses specified in Schedule 3.13(b)), and no other person or entity is
infringing, violating or misappropriating any of the Company Intellectual
Property.
 
11

--------------------------------------------------------------------------------


 
(c)  To the Company’s knowledge, none of the Customer Deliverables, or the
research and development, marketing, distribution, provision or use thereof,
infringes or violates, or constitutes a misappropriation of, any Intellectual
Property rights of any person or entity, and, to the Company’s knowledge,
neither the marketing, distribution, provision or use of any Customer
Deliverables currently under development by the Company will, when such Customer
Deliverables are commercially released by the Company, infringe or violate, or
constitute a misappropriation of, any Intellectual Property rights that exist
today of any person or entity. To the Company’s knowledge, none of the Internal
Systems, or the use thereof, infringes or violates, or constitutes a
misappropriation of, any Intellectual Property rights of any person or entity.
Schedule 3.13(c) lists any complaint, claim or notice, or written threat
thereof, received by the Company alleging any such infringement, violation or
misappropriation; and the Company has provided to the Purchaser complete and
accurate copies of all written documentation in the possession of the Company
relating to any such complaint, claim, notice or threat. The Company has
provided to the Purchaser complete and accurate copies of all written
documentation in the Company's possession relating to claims or disputes known
to the Company concerning any Company Intellectual Property.
 
(d)  Schedule 3.13(d) identifies each license or other agreement pursuant to
which the Company has licensed, distributed or otherwise granted any rights to
any third party with respect to, any Company Intellectual Property. Except as to
be described in Schedule 3.13(d), the Company has not agreed to indemnify any
person or entity against any infringement, violation or misappropriation of any
Intellectual Property rights with respect to any Company Intellectual Property.
 
(e)  Schedule 3.13(e) identifies each item of Company Intellectual Property that
is owned by a party other than the Company, and the license or agreement
pursuant to which the Company uses it (excluding off-the-shelf software programs
licensed by the Company pursuant to "shrink wrap" licenses).
 
(f)  The Company has not disclosed the source code for any software developed by
it, or other confidential information constituting, embodied in or pertaining to
such software, to any person or entity, except pursuant to the agreements to be
listed in Schedule 3.13(f), and the Company has taken reasonable measures to
prevent disclosure of such source code.
 
(g)  All of the copyrightable materials incorporated in or bundled with the
Customer Deliverables have been created by employees of the Company within the
scope of their employment by the Company or by independent contractors of the
Company who have executed agreements expressly assigning all right, title and
interest in such copyrightable materials to the Company. No portion of such
copyrightable materials was jointly developed with any third party.
 
12

--------------------------------------------------------------------------------


 
(h)  For purposes of this Agreement, the following terms shall have the
following meanings:
 
(i)  "Customer Deliverables" shall mean (A) the products that the Company
currently manufactures, markets, sells or licenses and (B) the services that the
Company currently provides or.
 
(ii)  "Internal Systems" shall mean the internal systems of the Company that are
used in its business or operations, including, computer hardware systems,
software applications and embedded systems.
 
(iii)  "Intellectual Property" shall mean all: (A) patents, patent applications,
patent disclosures and all related continuation, continuation-in-part,
divisional, reissue, reexamination, utility model, certificate of invention and
design patents, patent applications, registrations and applications for
registrations; (B) trademarks, service marks, trade dress, Internet domain
names, logos, trade names and corporate names and registrations and applications
for registration thereof; (C) copyrights and registrations and applications for
registration thereof; (D) mask works and registrations and applications for
registration thereof; (E) computer software, data and documentation; (F)
inventions, trade secrets and confidential business information, whether
patentable or nonpatentable and whether or not reduced to practice, know-how,
manufacturing and product processes and techniques, research and development
information, copyrightable works, financial, marketing and business data,
pricing and cost information, business and marketing plans and customer and
supplier lists and information; (G) other proprietary rights relating to any of
the foregoing (including remedies against infringements thereof and rights of
protection of interest therein under the laws of all jurisdictions); and (H)
copies and tangible embodiments thereof.
 
(iv)  "Company Intellectual Property" shall mean the Intellectual Property owned
by or licensed to the Company and incorporated in, underlying or used in
connection with the Customer Deliverables or the Internal Systems.
 
3.14  Insurance. [Intentionally Omitted]
 
3.15  Material Contracts and Obligations. The Company has made available to the
Purchaser copies (or, in the case of oral agreements, accurate summaries) of all
material agreements or commitments of any nature (whether written or oral) to
which the Company is a party or by which it is bound, including without
limitation (a) any agreement which requires future expenditures by the Company
in excess of $10,000 per annum or which might result in payments to the Company
in excess of $10,000 per annum, (b) any employment and consulting agreements,
employee benefit, bonus, pension, profit-sharing, unit option, unit purchase and
similar plans and arrangements, (c) any distributor, sales representative or
similar agreement, (d) any agreement with any current or former member, officer,
director or managing member of the Company, or any "affiliate" or "associate" of
such persons (as such terms are defined in the rules and regulations promulgated
under the Securities Act), including without limitation any agreement or other
arrangement providing for the furnishing of services by, rental of real or
personal property from, or otherwise requiring payments to, any such person or
entity, (e) any agreement under which the Company is restricted from carrying on
any business anywhere in the world, (f) any agreement relating to indebtedness
for borrowed money, (g) any agreement for the disposition of a material portion
of the Company's assets (other than for the sale of inventory in the ordinary
course of business), (h) any agreement for the acquisition of the business or
securities or other ownership interests of another party or (i) any other
agreement that is material to the operations, business or finances of the
Company other than this Agreement. . All of such agreements and contracts are
valid and binding obligations of the Company and are in full force and effect in
accordance with their terms. Neither the Company, nor, to the best of the
Company's knowledge, any other party thereto, is in default of any of its
obligations under any of such agreements or contracts.
 
13

--------------------------------------------------------------------------------


 
3.16  Compliance. The Company has, in all material respects, complied with all
laws, regulations and orders applicable to its present business and has all
material permits and licenses required thereby. There is no term or provision of
any mortgage, indenture, contract, agreement or instrument to which the Company
is a party or by which it is bound, or, to the best of the Company's knowledge,
of any provision of any state or federal judgment, decree, order, statute, rule
or regulation applicable to or binding upon the Company, which materially
adversely affects or, so far as the Company may now foresee, in the future is
reasonably likely to result in or have a Company Material Adverse Effect. To the
best of the Company's knowledge, none of the members nor any other employee of
the Company is in violation of any term of any contract or covenant with the
Company relating to employment, patents, assignment of inventions, proprietary
information disclosure, non-competition or non-solicitation.
 
3.17  Employees.
 
(a)  The Company has no employees.
 
3.18  ERISA. The Company does not have or otherwise contribute to or participate
in any employee benefit plan subject to the Employee Retirement Income Security
Act of 1974, as amended.
 
3.19  Books and Records. {Intentionally Omitted]
 
3.20  Permits. The Company possesses all material permits, licenses,
registrations, certificates, orders or approvals from any Governmental Entity
("Permits") that are required for the Company to conduct its business as
presently conducted, except for those the absence of which would not have a
Company Material Adverse Effect. Each such Permit is in full force and effect
and, to the best of the Company's knowledge, no suspension or cancellation of
such Permit is threatened and to the Company's knowledge there is no basis for
believing that such Permit will not be renewable upon expiration.
 
3.21  Board of Directors. Prior to the execution and delivery of the Amended
Operating Agreement, the members of its Board of Directors are the following
persons: Peer M. Portner, Mark P. Anstadt, Michael L. Weiner and Inge Anstadt.
 
3.23  Disclosures. Neither this Agreement nor any Exhibit hereto, nor the
Amended Operating Agreement nor any report, certificate or instrument furnished
by the Company to the Purchaser or their counsel in connection with the
transactions contemplated by this Agreement, when read together, contains or
will contain any untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances under which they were made, not
misleading.
 
14

--------------------------------------------------------------------------------


 
3.24  Publicity. The Company agrees that no disclosure of this Agreement, the
Amended Operating Agreement and the transactions contemplated hereunder and
thereunder shall be made to any third party without the consent of the
Purchaser, except as may be required by law, in which event the Purchaser shall
be given an opportunity to review, in advance, the proposed disclosure. The
Company agrees that the Purchaser shall be permitted to announce that the
parties have entered into this Agreement as and to the extent required by law so
long as the Company shall be given an opportunity to review and approve the
announcement.
 
4.  Representations of the Purchaser. The Purchaser represents and warrants to
the Company as follows:
 
4.1  Organization and Standing. The Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada and
has full corporate power and authority to conduct its business as presently
conducted and as proposed to be conducted by it and to enter into and perform
this Agreement. The Purchaser has at all times complied in all material respects
with all provisions of its Certificate of Incorporation and its Bylaws and is
not in default under, or in violation of, any such provision.
 
4.3  Authority for Agreement; No Conflict. The execution, delivery and
performance by the Purchaser of this Agreement, and the consummation by the
Purchaser of the transactions contemplated hereby, have been duly authorized by
all necessary corporate action. This Agreement has been duly executed and
delivered by the Purchaser and constitute valid and binding obligations of the
Purchaser enforceable in accordance with their respective terms, except as may
be limited by bankruptcy or equitable principles. The execution and delivery of
this Agreement, the consummation of the transactions contemplated hereby and the
compliance with their respective provisions by the Purchaser will not (a)
conflict with or violate any provision of the Certificate of Incorporation or
Bylaws of the Purchaser, (b) require on the part of the Purchaser any filing
with, or any permit, order, authorization, consent or approval of, any court,
arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (each of the foregoing is
hereafter referred to as a "Governmental Entity"), (c) conflict with, result in
a breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to accelerate, terminate, modify or cancel, or require any
notice, consent or waiver under, any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, Security Interest (as defined below) or other
arrangement to which the Purchaser is a party or by which the Purchaser is bound
or to which its assets are subject, (d) result in the imposition of any Security
Interest upon any assets of the Purchaser or (e) violate any order, writ,
injunction, decree, statute, rule or regulation applicable to the Purchaser or
any of its properties or assets. For purposes of this Agreement, "Security
Interest" means any mortgage, pledge, security interest, encumbrance, charge or
other lien (whether arising by contract or by operation of law).
 
15

--------------------------------------------------------------------------------


 
4.4  Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity is required on the part of the Purchaser in connection with
the offer, issuance, sale and delivery of the Class A Units or the other
transactions to be consummated at the Initial Closing, as contemplated by this
Agreement, except such filings as shall have been made prior to and shall be
effective on and as of the Initial Closing and such filings required to be made
after the Initial Closing under applicable federal and state securities laws.
 
4.5  Investment. The Purchaser is acquiring the Units for its own account for
investment and not with a view to, or for sale in connection with, any
distribution thereof, nor with any present intention of distributing or selling
the same; and the Purchaser has no present or contemplated agreement,
undertaking, arrangement, obligation, indebtedness or commitment providing for
the disposition thereof.
 
4.6  Accredited Investor. The Purchaser is an "accredited investor" as defined
in Rule 501(a) under the Securities Act.
 
4.7  Authority. The Purchaser has full power and authority to enter into and to
perform this Agreement in accordance with its terms. The Purchaser has not been
organized, reorganized or recapitalized specifically for the purpose of
investing in the Company or acquiring the Class A Units.
 
4.8  Experience. The Purchaser has carefully reviewed the representations
concerning the Company contained in this Agreement and has made detailed inquiry
concerning the Company, its business and its personnel; the officers and
managing members of the Company have made available to the Purchaser any and all
written information which it has requested and have answered in writing to the
Purchaser's satisfaction all inquiries made by the Purchaser; and the Purchaser
has sufficient knowledge and experience in finance and business that it is
capable of evaluating the risks and merits of its investment in the Company and
the Purchaser is able financially to bear the risks thereof.
 
4.9  Publicity. The Purchaser agrees that no disclosure of this Agreement, and
the transactions contemplated hereunder shall be made to any third party without
the consent of the Company, except as may be required by law, in which event the
Company shall be given an opportunity to review, in advance, the proposed
disclosure. The Purchaser acknowledges that the Company agrees that the
Purchaser shall be permitted to announce that the parties have entered into this
Agreement as and to the extent required by law or regulation, so long as the
Company shall be given an opportunity to review and approve the announcement.
 
16

--------------------------------------------------------------------------------


 
5.  Indemnification.
 
5.1  By the Company. The Company hereby indemnifies and holds harmless the
Purchaser from and against all claims, damages, losses, liabilities, costs and
expenses (including without limitation, settlement costs and any legal,
accounting or other expenses for investigating or defending any actions or
threatened actions) (collectively, the "Losses") in connection with each and all
of the following (a "Breach of Warranty"):
 
(a)  any misrepresentations or breach of any representation or warranty made by
the Company in this Agreement;
 
(b)  any breach of any covenant, agreement or obligation of the Company
contained in this Agreement or any other agreement, instrument or document
contemplated by this Agreement; and
 
(c)  any misrepresentation contained in any statement, certificate or schedule
furnished by the Company pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement.
 
5.2  By the Purchaser. The Purchaser hereby indemnifies and holds harmless the
Company from and against all claims, damages, losses, liabilities, costs and
expenses (including without limitation, settlement costs and any legal,
accounting or other expenses for investigating or defending any actions or
threatened actions) (collectively, the "Losses") in connection with each and all
of the following (a "Breach of Warranty"):
 
(a)  any misrepresentations or beach of any representation or warranty made by
the Purchaser contained in this Agreement;
 
(b)  any breach of any covenant, agreement or obligation of the Purchaser
contained in this Agreement or any other agreement, instrument or document
contemplated by this Agreement; and
 
(c)  any misrepresentation contained in any statement, certificate or schedule
furnished by the Purchaser pursuant to this Agreement or in connection with the
transactions contemplated by this Agreement.
 
5.3  Claims for Indemnification. Whenever any claim shall arise for
indemnification under this Section 5, the party seeking indemnification (the
"Indemnified Party"), shall promptly notify the other party (the “Indemnifying
Party”) of the claim and, when known, the facts constituting the basis for such
claim. In the event of any such claim for indemnification hereunder resulting
from or in connection with any claim or legal proceedings by a third party, the
notice shall specify, if known, the amount or an estimate of the amount of the
liability arising therefrom. The Indemnified Party shall not settle or
compromise any claim by a third party for which it is entitled to
indemnification hereunder without the prior written consent, which shall not be
unreasonably withheld or delayed, of the Indemnifying Party, provided, however,
that if suit shall have been instituted against the Indemnified Party and the
Indemnifying Party shall not have taken control of such suit after notification
thereof as provided in Subsection 5.3 of this Agreement, the Indemnified Party
shall have the right to settle or compromise such claim upon giving notice to
the Indemnifying Party as provided in Subsection 5.3.
 
17

--------------------------------------------------------------------------------


 
5.4  Defense by the Indemnifying Party. In connection with any claim which may
give rise to indemnity hereunder resulting from or arising out of any claim or
legal proceeding by a person other than the Indemnified Party, the Indemnifying
Party, at its sole cost and expense, may, upon written notice to the Indemnified
Party, assume the defense of any such claim or legal proceeding if the
Indemnifying Party acknowledges to the Indemnified Party in writing the
obligation of the Indemnifying Party to indemnify the Indemnified Party with
respect to all elements of such claim. If the Indemnifying Party assumes the
defense of any such claim or legal proceeding, the Indemnifying Party shall
select counsel reasonably acceptable to the Indemnified Party to conduct the
defense of such claims or legal proceedings and at the sole cost and expense of
the Indemnifying Party shall take all steps necessary in the defense or
settlement thereof. The Indemnifying Party shall not consent to a settlement of,
or the entry of any judgment arising from, any such claim or legal proceeding,
without the prior written consent of the Indemnified Party (which consent shall
not be unreasonably withheld or delayed). The Indemnified Party shall be
entitled to participate in (but not control) the defense of any such action,
with its own counsel and at its own expense. If the Indemnifying Party does not
assume the defense of any such claim or litigation resulting therefrom within 30
days after the date such claim is made: (a) the Indemnified Party may defend
against such claim in such manner as it may deem appropriate, including, but not
limited to, settling such claim or litigation, after giving notice of the same
to the Indemnifying Party, on such terms as the Indemnified Party may deem
appropriate, and (b) the Indemnifying Party shall be entitled to participate in
(but not control) the defense of such action, with its counsel and at its own
expense. If the Indemnifying Party thereafter seeks to question the manner in
which the Indemnified Party defended such third party claim or the amount or
nature of any such settlement, the Indemnifying Party shall have the burden to
prove by a preponderance of the evidence that the Indemnified Party did not
defend or settle such third party claim in a reasonably prudent manner.
 
5.5  Payment of Indemnification Obligation. All indemnification by a party
hereunder (to the extent not satisfied in the manner specified in the preceding
sentence), shall be effected, by payment of cash or delivery of a cashier's or
certified check in the amount of the indemnification liability; provided,
however, the Purchaser shall permit the Company to sell number of shares of
Purchaser Common Stock determined by a fraction, the numerator of which is the
amount of the indemnification liability and the denominator of which is the fair
market value of a share of Purchaser Common Stock as of the date of
determination, in order to remit such cash payment to the Purchaser.
 
5.6  Survival of Representations; Claims for Indemnification. All
representations and warranties in this Agreement, or in any instrument or
document furnished in connection with this Agreement or the transactions
contemplated hereby, shall survive the Initial Closing and any investigation at
any time made by or on behalf of the Indemnified Party for a period of 18
months. All such representations and warranties shall expire on the 18-month
anniversary of the date of the Initial Closing, except for claims, if any, (a)
asserted in writing prior to such 18-month anniversary identified as a claim for
indemnification purposes pursuant to this Section 5, or (b) which are based upon
fraud by the a party, which shall survive until the earlier of (i) expiration of
the applicable statute of limitations and (ii) the date on which the matter is
finally resolved.
 
18

--------------------------------------------------------------------------------


 
5.7  Limitation. The Company shall not be liable under this Section 5 until any
Losses arising therefrom exceed $50,000 (at which point the Company shall become
liable for all Losses under this Section 5 in excess of $50,000). In no event
shall the Company be obligated to make payment under this Section 5 in respect
of any Losses incurred by Purchaser in excess of the amount of the cash portion
of the Purchase Price actually received by the Company hereunder. The
indemnification provisions set forth in this Section 5 represent the sole and
exclusive remedy of the parties with respect to claims for Losses arising
hereunder.
 
6. Further Covenants.
 
6.1 Each of the Company and the Purchaser agrees and, in the case of the
Purchaser, agrees to cause its designees to the Board of Directors of the
Company, to use commercially reasonable efforts to identify and hire a person
with applicable Cardiovascular-device experience as the Chief Executive Officer
of the Company.
 
6.2 Each of the Company and the Purchaser agrees and, in the case of the
Purchaser, agrees to cause its designees to the Board of Directors of the
Company, to prepare and approve, as soon as is practicable, a detailed product
development plan for the Company that satisfies the requirements of Section
1.3(a).
 
6.3 Each of the Company and the Purchaser agrees and, in the case of the
Purchaser, agrees to cause its designees to the Board of Directors of the
Company, to prepare and approve, as soon as is practicable, a detailed monthly
budget, including appropriate quarterly milestones, for the Company that
satisfies the requirements of Section 1.3(a).
 
6.4 The Purchaser hereby agrees that it will file a registration statement with
the Securities and Exchange Commission, allowing for the distribution of the
shares of common stock of the Purchaser held by the Company to its members and
the resale without further registration by the members of such common stock no
later then November 30, 2007. In the event such registration statement is not
filed on or before such date then Biophan shall pay to the members of the
Company one percent of the value of such shares (based upon the closing price on
each such date) for each month or part thereof that such registration statement
is not timely filed.
 
7.  Miscellaneous.
 
7.1  Successors and Assigns. This Agreement and the rights and obligations of
the Purchaser hereunder and thereunder, may be assigned by the Purchaser to (a)
any person or entity to which the Units are transferred by the Purchaser
pursuant to the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Purchaser or a sale
or other disposition of all or substantially all of the assets of the Purchaser
in one or a series of transactions or (b) to any Affiliate (as defined in the
Securities Act) of the Purchaser, and in each such case, the transferee shall be
deemed a "Purchaser" for purposes of this Agreement. Notwithstanding the
foregoing, the Company may not assign its rights under this Agreement (whether
by merger, consolidation, sale of assets, sale or equity securities or
otherwise) without the prior written consent of the Purchaser.
 
19

--------------------------------------------------------------------------------


 
7.2  Expenses. Except as otherwise agreed, each of the Company and the Purchaser
shall be responsible for its own respective costs and expenses, including legal
fees, incurred in connection with this Agreement and the transactions
contemplated thereunder.
 
7.3  Brokers. Each of the Company and the Purchaser (a) represents and warrants
to the other party hereto that it has not retained a finder, broker, investment
banker or intermediary in connection with the transactions contemplated by this
Agreement, and (b) will indemnify and save the other party harmless from and
against any and all claims, liabilities or obligations with respect to brokerage
or finders' fees or commissions, or consulting fees in connection with the
transactions contemplated by this Agreement asserted by any person on the basis
of any statement or representation alleged to have been made by such
indemnifying party.
 
7.4  Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
 
7.5  Specific Performance. In addition to any and all other remedies that may be
available at law in the event of any breach of this Agreement, each party shall
be entitled to specific performance of the agreements and obligations of the
other party hereunder and to such other injunctive or other equitable relief as
may be granted by a court of competent jurisdiction.
 
7.6  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York (without reference to
the conflicts of law provisions thereof), as to all other matters.
 
7.7  Notices. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) three
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (b) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:
 
If to the Company, at 15 Shoen Place, Pittsford, NY 14534, Attention: General
Manager, or at such other address as may have been furnished in writing by the
Company to the other party hereto, with a copy to Boylan, Brown, Code, Vigdor &
Wilson, LLP, 2400 Chase Square, Rochester, New York 14604, Attention: Robert F.
Mechur, Esq.; or
 
20

--------------------------------------------------------------------------------


 
If to the Purchaser, at 15 Schoen Place, Pittsford, New York 14534, Attention:
Chief Executive Officer, or at such other address as may have been furnished in
writing by the Purchaser to the other party hereto, with a copy to Sichenzia
Ross Friedman Ference LLP, 61 Broadway, New York, New York 10006, Attention:
Gregory Sichenzia, Esq.
 
Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received by the party for whom
it is intended. Any party may change the address to which notices, requests,
consents or other communications hereunder are to be delivered by giving the
other parties notice in the manner set forth in this Section.
 
7.8  Complete Agreement. This Agreement (including its Exhibits) and the Amended
Operating Agreement constitute the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof and supersede all prior
agreements and understandings relating to such subject matter. The Original
Purchase Agreement and all of the rights and obligations of the parties
thereunder are terminated effective as of the date hereof.
 
7.9  Amendments and Waivers. This Agreement may be amended or terminated and the
observance of any term of this Agreement may be waived with respect to all
parties to this Agreement (either generally or in a particular instance and
either retroactively or prospectively), with the written consent of the Company
and the Purchaser, which waiver on behalf of the Company may be made only by a
majority of the Company’s Board of Directors including one Director who was
appointed by the Non-Biophan Founders (as defined in the Amended Operating
Agreement). Any amendment, termination or waiver effected in accordance with
this Section 7.10 shall be binding on all parties hereto. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
7.10  Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.
 
7.11  Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, and all
of which shall constitute one and the same document. This Agreement may be
executed by facsimile signatures.
 
7.12  Section Headings and References. The section headings are for the
convenience of the parties and in no way alter, modify, amend, limit or restrict
the contractual obligations of the parties. Any reference in this agreement to a
particular section or subsection shall refer to a section or subsection of this
Agreement, unless specified otherwise.
 
21

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.



 
COMPANY:
           
MYOTECH, LLC
                   
By: 
/s/ Peer Portner
   
Name: Peer Portner
   
Title: Director
           
PURCHASER:
           
BIOPHAN TECHNOLOGIES, INC.
                   
By:
/s/ John F. Lanzafame
   
Name: John F. Lanzafame
   
Title: Chief Executive Officer
 

 
22

--------------------------------------------------------------------------------


 
Schedule 1.2(b)


Accounts Payable, as of September 30, 2007
 
Vendor
Amount Due
Advanta Bank
$21.95
Dr. George L. Anstadt
$36,835.00
Mark Anstadt
$17,500.00
Biomed Solutions, LLC
$9,248.42
Boylan, Brown, Code, Vigdor, Wilson, LL
$2,801.50
Buchanan Ingersoll & Rooney LLP
$68,271.97
CIT Technology Fin Serv., Inc.
$803.43
Rebecca Darner
$2,000.00
Duke University
$15,000.00
Eldredge, Fox & Porretti, LLP
$4,939.04
David Feldman, M.D.
$1,500.00
Flatiron Capital Corp.
$2,044.66
Frontier Communications of Rochester
$1,256.93
The Hartford
$993.54
Hektoen Fund 03673
$3,000.00
Jeffrey L. Helfer
$4,898.99
William L. Holman, MD
$750.00
K&L Gates
$48,068.00
Jeanne Lesniak
$17,005.40
James Lowe
$1,500.00
Mason Selkowitz McDermott
$2,925.00
Medical Elastomer Development
$26,857.17
Merlin Associates, LLC
$13,585.00
Carmelo Milano, MD
$1,500.00
Michael Milbocker
$39,128.54
NaturalNano. Inc.
$1,068.76
NetTogether
$114.60
Nixon Peabody LLP
$155.00
R. Anthony Perez-Tamayo, MD
$11,293.00
Plastech Consulting, Inc.
$1,972.50
Dr. Peer M. Portner
$51,522.33
Preston, Gates, Ellis & Rouvelas Meeds
$12,014.00
Schoen Place, LLC
$833.33
Siemens Financial Services, Inc.
$5,639.07
Michael H. Sketch, Jr., M.D.
$1,500.00
Soundwave Research Laboratories, Inc.
$8,044.25
Specialty Manufacturing Inc.
$483.67
Dr. Benjamin Sun
$1,500.00
Technology Innovations, LLC
$2,244.65
Samuel A. Tisherman, M.D.
$1,500.00
Visron Design, Inc.
$4,784.00
Wright State University
$37,500.00
Xerox Corporation
$227.53
Z & B Enterprises, Inc.
$2,531.25
 
$467,362.48

 
23

--------------------------------------------------------------------------------


 
Schedule 3.3(b)




Myotech, LLC Unit Holders


Class A Units
       
George L. Anstadt
   
718,750
 
George W. Anstadt
   
718,750
 
Mark P. Anstadt
   
1,437,500
 
Jeffrey L. Helfer
   
862,500
 
Stuart G. McDonald
   
575,000
 
Biomed Solutions, LLC
   
1,437,500
 
Speech Compression Technologies, LP
   
12,500
 
Technology Innovations, LLC
   
12,500
 
Astro Instrumentation, LLC
   
3,071
 
Robert J. Wood
   
12,500
 
W. Timothy Bibens
   
86,250
 
Biophan Technologies
   
5,408,194
 
Total Class A Units
   
11,285,015
 

 
Class B Units
   

 
Allen, Michael P.
   
12,500
 
Amende, Bernard G.
   
12,500
 
Arcarese, Elizabeth B. & Jos. S.
   
12,500
 
Arcarese, Joseph
   
6,250
 
Bibens, Francis W.
   
12,500
 
Biomed Solutions, LLC
   
12,500
 
Bourcy, Robert Scott
   
2,500
 
Bryant, Rober D.
   
20,000
 
Calabrese, Douglas J.
   
10,000
 
Cameron, Joseph J. & Mary K.
   
12,500
 
Cantin, James F. & Debra F.
   
25,000
 
Caputo, Ron
   
12,500
 
Castelli, James V.
   
6,250
 
Cole, Matthew
   
2,500
 
Coles, Matthew E.
   
2,500
 
DeCarolis, Paul
   
12,500
 
Dubnik Family Limited Partnership
   
12,500
 
Eberhardt, Robert W / Eberhardt Jr., Robert W
   
37,500
 
Eggert, Timothy
   
12,500
 
Eggert, Timothy - IRA
   
25,000
 
Eggert, Timothy & Shelly
   
12,500
 
Elliott, Robert F.
   
12,500
 
Fay, Thomas P. & Lorraine A.
   
12,500
 
FM Office Express
   
7,299
 
Freedom Path LLC (Steve Healey)
   
12,500
 
Gantert, John A.
   
12,500
 
Gantert, Shelly M.
   
12,500
 
Gouldthorpe, Brad
   
12,500
 
Gregory W. Teren IRA Charles Schwab & Co., Inc. Custodian
   
7,500
 

 
24

--------------------------------------------------------------------------------


 
Harkna, Eric
   
25,000
 
Harzallah, Wejdi
   
25,000
 
Hedgeco Holding Corp
   
12,500
 
Hedgeco Holdings Corp.
   
25,000
 
Henderson, Preston
   
12,500
 
Hoogesteger, Bruce W.
   
6,250
 
Hotaling, James P.
   
5,000
 
Ireland, John J.
   
12,500
 
Jacobson, Walter & Susie
   
12,500
 
John Gantert
   
5,000
 
John K & Kathleen S Best
   
12,500
 
John P. Wenner
   
53,050
 
Morabito, William J.
   
6,250
 
Morabito,Thomas
   
6,250
 
Parkes, Walter
   
12,500
 
Peters, Gary H.
   
6,250
 
Pillman, Stanley
   
75,000
 
Pittsford Flour Mill LLC
   
7,299
 
Popolow, Joseph
   
12,500
 
Portland, Richard C
   
5,000
 
Richmond, Richard D.
   
12,500
 
Sack, John J. & Sandra M.
   
25,000
 
Sreve M. Dubnik
   
12,500
 
Streibel, Max
   
2,500
 
Tausch, Erich K.
   
6,250
 
Technology Innovations, LLC
   
12,500
 
Teren, Gregory W.
   
12,500
 
Thomas S. Ely Revocable Living Trust
   
12,500
 
Titus, Christine M. & Jeffrey A.
   
12,500
 
Tuite, Robert J.
   
12,500
 
UBS Financial Services, as IRA Custodian for Stanley M. Pillman
   
125,000
 
Van Newkirk, Wayne & Trina
   
12,500
 
Viola, Joseph
   
5,000
 
Wihlen, John C.
   
2,500
 
Wilbert, Richard
   
50,000
 
Wood, Robert J. & Janet P.
   
12,500
 
Zahos, E. & Rockow, S.
   
12,500
 
Total Class B Units
   
1,043,898
       
12,328,913
 



25

--------------------------------------------------------------------------------


 
Schedule 3.3(c)




MYOTECH, LLC
Schedule of Options and Warrants


Grantee
Agreement
Excerpt
James E. Lowe
Consulting Agreement dated 6/9/05
MYOTECH shall provide to Consultant warrants to purchase units of company equity
on the following terms:
 
A. Five thousand (5,000) Class B Units at a strike price of ten cents ($0.10)
per unit fully vested upon signing the Consulting Agreement.
 
B. Twenty-five thousand (25,000) Class B Units at a strike price of ten cents
($0.10) per unit with full vesting at the start of human clinical studies at
Duke.
 
C. Twenty-five thousand (25,000) Class B Units for each one million dollars
($1,000,000) in grant monies awarded to the company that directly support the
development and commercialization of the company's products for a period of
three (3) years from the date this agreement is signed, fully vested on the date
the monies are received by MYOTECH. Strike price to be ten cents ($0.10) per
unit. MYOTECH reserves the right to not accept any grant monies that in its
decision are not aligned with the business and scientific objectives of the
Company.
Biophan Technologies, Inc.
Securities Purchase Agreement dated as of November 30, 2005
Section 2.3 Warrant Coverage
(a) The Purchaser shall receive .25 warrants for each Class A unit purchased by
Purchaser hereunder (the “Warrants”). Such warrants shall be issued to the
Purchaser simultaneously with the issuance of Class A units in accordance with
Sections 2.1(a) and 2.2 above and shall be exercisable upon issuance with a
warrant price equal to $2.7434 per unit and a warrant term of seven years from
the date of issuance.
Certain Scientific Advisory Board Members:
Mark Anstadt
Brooks Edwards
David Feldman
William L. Holman
James E. Lowe
Douglas Mann
Robert E. Michler
Carmelo Milano
Anthony Perez-Tamayo
Peer Portner
Michael H. Sketch, Jr.
Benjamin Sun
Samuel Tisherman
SAB Member Agreements
Each member has options to purchase five thousand (5,000) Class B Membership
units at a purchase price of $.10 per unit.

 
26

--------------------------------------------------------------------------------


 
Peer M. Portner
Compensation Agreement February 5, 2007
Warrants to purchase 200,000 Class A units at a price of $.10 on signing the
agreement. 25,000 Class A units per quarter at a price of $.10 per unit. All
units expire 5 years from date of issue.
Peer M. Portner
Granted pursuant to Board Resolution dated June 17, 2007
Warrants to purchase 400,000 Class A Units at a strike price of $.10. 50% of
these, 200,000, vested immediately. The other half vest in equal portions over
the 24 months following the date of issue, contingent upon continued board
membership and active service, beginning as of the date of issue.
Lesniak & Associates
Independent Consultant Agreement
Dated as of April 9, 2007
As of this date warrants to purchase 2,793.75 Class B units have been issued
with a purchase price of $.10 per unit.
In addition to the above compensation the Company shall pay Consultant for the
achievement of Company goals as mutual determined by Company and Consultants.
Company shall pay Consultant 30,000 MYOTECH Equity B Unit Warrants pursuant to
the Company’s Incentive Performance Plan upon written notice of FDA approval of
the IDE for its first product (Gen-1). Additional Company goals shall be
determined at a later date.



27

--------------------------------------------------------------------------------


 
Schedule 3.12




Security Interests on Company property or assets not identified in the Company’s
August 31, 2007 Balance Sheet


None


28

--------------------------------------------------------------------------------


 
Schedule 3.13(a)




Patents, patent applications and trademarks




Patent Applications


Docket #
Invention
Inventors
Applic S/N, Date
Type
Pub #,Date
Foreign
1034448-000007
Sensor-equipped & Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, M, MacDonald, Helfer, Anstadt, GL, Anstadt, GW
10/607,434, 6/26/2003
Utility
2004-0267086-A1 12/30/2004
12/12/05 - EPO & China
1034448-000009
Meth&App f/Direct Mechanical Ventricular Actuation w/Favorable Conditioning &
Minimal Heart Stress
Anstadt, M.P., Anstadt. G.L., MacDonald, S., Helfer, J.L., Anstadt, G.W.
10/795,098 3/5/2004
CIP
US-2006-0167334 A1, 07/27/06
PCT-MPA-800
1034448-000011
Therapeutic Agent Delivery Apparatus with Direct Mechanical Ventricular
Assistance Capability
Anstadt, M.P., Amstadt. G.L., MacDonald, S., Helfer, J.L., Anstadt, G.W.
11/143,542 6/2/2005
Div
US-2005-0234289 A1, 10/20/05
 
1034448-000013
Sensor-Equipped and Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, Mark P., Anstadt, George L., MacDonald, Stuart G., Helfer, Jeffrey L.,
Anstadt, George W.
11/359,543, 2/23/2006
DIV
US-2006-0142634 A1, 06/29/06
 

 
29

--------------------------------------------------------------------------------


 
1034448-000016
Sensor-Equipped and Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, Mark P.; Anstadt, George L.; MacDonald, Stuart G.; Helfer, Jeffrey, L.;
Anstadt, George W.
2,530,574, 12/22/05
Canada
 
 
1034448-000017
Sensor-Equipped and Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, M.P.; Anstadt, G.L.; MacDonald, S.G.; Helfer, J.L.; Anstadt, G.W.
04777156.3, 01/19/06
EPO
 
 
1034448-000018
Sensor-Equipped and Algorithm Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, M.P.; Anstadt, George L.; MacDonald, S. G.; Helfer, J.L.; Anstadt,
George W.
89/DELNP/2006, 01/05/06
India
 
 
1034448-000019
Sensor-Equipped and Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, M.P.; Anstadt, G.L.; MacDonald, S.G.; Helfer, J.L.; Anstadt, G.W.
200480023755.8, 03/14/06
China
1838971, 09/27/06
 
1034448-000020
Sensor-Equipped and Algorithm-Controlled Direct Mechanical Ventricular Assist
Device
Anstadt, M.P.; Anstadt, G.L.; MacDonald, S.G.; Helfer, J.L.; Anstadt, G.W.
2006-517710, 12/22/05
Japan
 
 

 
30

--------------------------------------------------------------------------------


 
1034448-000021
Method & Apparatus for Direct Mechanical Ventricular Actuation with Favorable
Conditioning and Minimal Heart Stress
Anstadt, MP, Anstadt, GL, MacDonald, Helfer, Anstadt, GW
11/302,322, 12/14/05
CIP
US2006-0211909 A1, 09/21/06
 
1034448-000025
Method and Apparatus for Direct Mechanical Ventricular Actuation with Favorable
Conditioning and Minimal Heart Stress
Anstadt, Mark P.; Anstadt, George L.; MacDonald, Stuart, G.; Helfer, Jeffrey,
L.; Anstadt, George W.
05 713 894.3, 9/5/2006
EPO
1748807, 02/07/07
 
1034448-000026
Method and Apparatus for Minimally Invasive Direct Mechanical Ventricular
Actuation
MacDonald, Stuart G.; Perez-Tamayo, Ruheri A.; Anstadt, George W.
PCT/US2006/045492, 11/28/06
PCT
WO 2007/062239 A2, 05/31/07
 

 
Marks


Mark
Application #, Registration # & Date
Filed/ Publication Date
Identification
Owner
         
MYOTECH
78/381,008
3/9/2004, 7/5/2005
Biomedical devices, namely cardiac assist devices utilizing direct mechanical
ventricular actuation. Intl Class: 010, Basis: 1(b)
Myotech
YOUR HEART.YOUR LIFE
78/872,259
4/28/2006
Cardiac assist device International Class 010: Cardiac assist devices for
supporting blodd flow. Intl Class: 010, Basis: 1(b)
Myotech

 
31

--------------------------------------------------------------------------------


 
Schedule 3.13(b)




Agreements and Licenses pertaining to the Company Intellectual Property




"Company Intellectual Property" means the Intellectual Property owned by or
licensed to the Company and incorporated in, underlying or used in connection
with the Customer Deliverables or the Internal Systems.


"Intellectual Property" means all: (A) patents, patent applications, patent
disclosures and all related continuation, continuation-in-part, divisional,
reissue, reexamination, utility model, certificate of invention and design
patents, patent applications, registrations and applications for registrations;
(B) trademarks, service marks, trade dress, Internet domain names, logos, trade
names and corporate names and registrations and applications for registration
thereof; (C) copyrights and registrations and applications for registration
thereof; (D) mask works and registrations and applications for registration
thereof; (E) computer software, data and documentation; (F) inventions, trade
secrets and confidential business information, whether patentable or
nonpatentable and whether or not reduced to practice, know-how, manufacturing
and product processes and techniques, research and development information,
copyrightable works, financial, marketing and business data, pricing and cost
information, business and marketing plans and customer and supplier lists and
information; (G) other proprietary rights relating to any of the foregoing
(including remedies against infringements thereof and rights of protection of
interest therein under the laws of all jurisdictions); and (H) copies and
tangible embodiments thereof.


"Customer Deliverables" mean (A) the products that the Company currently
manufactures, markets, sells or licenses and (B) the services that the Company
currently provides.


"Internal Systems" means the internal systems of the Company that are used in
its business or operations, including, computer hardware systems, software
applications and embedded systems.
 
There are no agreements or licenses pertaining to Company Intellectual Property.
The original exclusive license agreement between Advanced Resuscitation, LLC
(ARLLC) was eliminated by the Assignment Agreement executed December 20, 2005.


32

--------------------------------------------------------------------------------


 
Schedule 3.13(c)




Allegations of infringement violation or misappropriation of Intellectual
Property rights




The Company has not received any complaints, claims, notices, or written threats
thereof, alleging any infringement, violation or misappropriation of any
Intellectual Property rights of any person or entity.
 
33

--------------------------------------------------------------------------------


 
Schedule 3.13(d)




Licenses and agreements third parties with respect to Company Intellectual
Property.




The Company has neither licensed, nor entered into any agreement to license, nor
in any manner granted any rights to any third party with respect to any Company
Intellectual Property.


Further, the Company has not indemnified any person or entity against any
infringement, violation or misappropriation of any Intellectual Property rights
with respect to any Company Intellectual Property.
 
34

--------------------------------------------------------------------------------


 
Schedule 3.13(e)




Company licenses of others’ Intellectual Property




The Company regularly uses commodity software programs such as Microsoft Windows
and LabView. The Company also regularly uses Internet search engines and the
Delphion patent database under contract. Other than these, the Company uses no
Intellectual Property owned by others.
 
35

--------------------------------------------------------------------------------


 
Schedule 3.13(f)




Disclosure of source code




The Company has neither disclosed, nor entered into any agreement with any
individual or entity to disclose, software source code or related confidential
information.


36

--------------------------------------------------------------------------------

